Citation Nr: 1401093	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  06-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter is on appeal from an April 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied service connection for PTSD.

The Board recharacterized this matter in February 2012 as one concerning an acquired psychiatric disorder to include major depressive disorder and PTSD as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board most recently remanded the case to the Appeals Management Center (AMC) in June 2013 for further development and adjudicative action.  In an August 2013 Supplement Statement of the Case (SSOC), the AMC continued the denial of the claim.  The case has now been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran underwent a VA examination in July 2013, and the examiner opined that the Veteran did not meet the criteria for PTSD, and that his depressive disorder was not related to his military service.  However, contrary to the instructions of the Board's June 2013 Remand, she did not comment on the earlier findings and diagnoses of PTSD or reconcile those results with the more recent VA examination results.  In addition, the examiner did not discuss or account for the Veteran's statements that he has experienced depressive symptoms since active duty, which was also a directive of the Board.  

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Court has held that, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the VBMS file to the examiner who conducted the July 2013 VA examination (if available) and ask the examiner to review closely the entire record and to prepare an addendum addressing the following:

a.  In light of the July 2013 VA examiner's determination that the clinical evidence does not support a diagnosis of PTSD, comment on the earlier findings and diagnoses of PTSD made during VA outpatient treatment and by the Veteran's private psychiatrist in September 2006, and if feasible, reconcile those results with the findings of the February 2012, March 2013 and July 2013 VA examinations, including whether the diagnoses made during those examinations (depressive disorder, NOS) represents a change in diagnosis, a progression of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125.

b.  In light of the July 2013 VA examiner's determination that the Veteran's depressive disorder did not begin during, and was not otherwise caused by, his military service, discuss the Veteran's lay statements of record, specifically his contentions that he has continuously experienced depressive symptoms since active duty.

The examiner is requested to provide thorough reasons and bases in support of all opinions provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with a supporting explanation.

If this examiner is not available, the Veteran is to be scheduled for a new VA examination, in which the examiner is to answer the above questions.  Again, a complete rationale must be provided for all opinions.

2.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite appropriate opportunity to respond before the claims file is returned to the Board for further appellate action. 



By this remand, the Board intimates no opinion as to any final outcome warranted. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

